DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/28/2022 with respect to claims 1-20 have been noted and entered for consideration. 

With regard to the objection to Specification and Claims, Applicant’s arguments filed 01/28/2022 have been fully considered in view of the amendments filed 01/28/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 01/28/2022 have been fully considered in view of the amendments filed 01/28/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via email and phone call with an inventor, Jin Liu on 04/22/2022 and 04/24/2022, respectively.
The application has been amended to the Claims as follows.
1.	(Currently Amended) A method in a first node for wireless communication, comprising:
	receiving a first information element, the first information element being used for indicating a first reference power value; 
receiving a second information set, the second information set comprising a plurality of second-type information elements, a second information element is one of the plurality of second-type information elements, the second information element being used for indicating a second limit power value; and
	transmitting a first radio signal with a first power value;
	wherein a target receiver of the first radio signal includes a transmitter of the first information element, the first power value is related to a first smaller value between the first reference power value and the second limit power value; 
the first power value is a second smaller value between a maximum transmitting power value and a first candidate power value, the first candidate power value is linearly correlated with the first smaller value, with a correlation coefficient being 1; 
the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is specific to the first node, the first nominal reference power value is provided by a radio resource control (RRC) layer signaling while the first UE reference power value is provided by the first information element, the first information element does not comprise the first nominal reference power value; 
the second limit power value includes a second nominal limit power value and a second UE limit power value, the second nominal limit power value is common to [[a]]the plurality of UEs, while the second UE limit power value is specific to the first node, the second information element comprises the second nominal limit power value; 
a transmitter of any second-type information element of the plurality of second-type information elements in the second information set and a transmitter of the first information element are non-co-located; and
the first radio signal is transmitted via unicast.
2. (Currently Amended) The method in the first node according to claim 1, comprising:
	receiving a first target radio signal so as to determine a first power compensation; and
	receiving a second target signal set;
wherein the first target radio signal comprises one or more fields of a piece of sidelink control information (SCI); 
the second target signal set comprises at least one second-type target radio signal, a second target radio signal is one of the at least one second-type target radio signal, any second-type target radio signal of the second target signal set is a reference signal (RS), the second target radio signal is used for determining a second power compensation; a transmitter of the first target radio signal and a transmitter of the first information element are co-located, while a transmitter of the second target radio signal and a transmitter of the second information element are co-located; the first candidate power value is linearly correlated to the first power compensation with the correlation coefficient being 1; the second limit power value is linearly correlated to the second power compensation.
3. (Previously Presented) The method in the first node according to claim 2, wherein the first target radio signal comprises a first pathloss, the first power compensation is equal to a product of the first pathloss and a first coefficient, the first pathloss is a pathloss from the first node to a transmitter of the first target radio signal, the first coefficient is configurable; the second power compensation is a product of a second pathloss and a second coefficient, the second pathloss is a pathloss from the transmitter of the second target radio signal to the first node, the second coefficient is configurable.
4. (Currently Amended) The method in the first node according to claim 1, wherein the second limit power value is related to a second reference power value, the second reference power value includes the second nominal reference power value and the second UE reference power value; the second information element comprises the second nominal reference power value, but does not comprise the second UE reference power value; the second information element comprises a field in an information element (IE) of [[an]] the RRC layer signaling.
5. (Original) The method in the first node according to claim 1, comprising:
	transmitting a second radio signal with a second power value;
	wherein the first information element is used for indicating a first limit power value, the second information element is used for indicating a second reference power value; a target receiver of the second radio signal includes a transmitter of the second information element, the second power value is related to a smaller value between the second reference power value and the first limit power value.
6. (Currently Amended) A method in a second node for wireless communication, comprising:
	transmitting a first information element, the first information element being used for indicating a first reference power value; and
	receiving a first radio signal;
	wherein a first power value is a transmitting power of the first radio signal, the first power value is related to a first smaller value between the first reference power value and a second limit power value, the second limit power value is indicated by a second information element,  comprises a plurality of second-type information elements, the second information element is one of the plurality of second-type information elements, a target receiver of the second information set includes a transmitter of the first radio signal; the first power value is a second smaller value between a maximum transmitting power value and a first candidate power value, the first candidate power value is linearly correlated with the first smaller value, with a correlation coefficient being 1; the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is UE-specific, the first nominal reference power value is provided by a radio resource control (RRC) layer signaling while the first UE reference power value is provided by the first information element, the first information element does not comprise the first nominal reference power value; the second limit power value includes a second nominal limit power value and a second UE limit power value, the second nominal limit power value is common to [[a]]the plurality of UEs, while the second UE limit power value is UE-specific, the second information element comprises the second nominal limit power value; a transmitter of any second-type information element of the plurality of second-type information elements in the second information set and the second node are non-co-located; the first radio signal is transmitted via unicast.
7. (Currently Amended) The method in the second node according to claim 6, comprising:
	transmitting a first target radio signal, the first target radio signal being used for determining a first power compensation;
	wherein the first target radio signal comprises one or more fields of a piece of sidelink control information (SCI); a second target signal set comprises at least one second-type target radio signal, a second target radio signal is one of the at least one second-type target radio signal, any second-type target radio signal of the second target signal set is a reference signal (RS); the second target radio signal is used for determining a second power compensation, a transmitter of the second target radio signal and a transmitter of the second information element are co-located,  a target receiver of the second target signal set includes a target receiver of the first target radio signal; the first candidate power value is linearly correlated to the first power compensation with the correlation coefficient being 1; the second limit power value is linearly correlated to the second power compensation.
8. (Previously Presented) The method in the second node according to claim 7, wherein the first target radio signal comprises a first pathloss , the first power compensation is equal to a product of the first pathloss and a first coefficient, the first pathloss is a pathloss from a receiver of the first target radio signal to the second node, the first coefficient is configurable; the second power compensation is a product of a second pathloss and a second coefficient, the second pathloss is a pathloss from the transmitter of the second target radio signal to the receiver of the first target radio signal, the second coefficient is configurable.
9. (Currently Amended) The method in the second node according to claim 6, wherein the second limit power value is related to a second reference power value, the second reference power value includes the second nominal reference power value and the second UE reference power value; the second information element comprises the second nominal reference power value, but does not comprise the second UE reference power value; the second information element comprises a field in an information element (IE) of [[an]] the RRC layer signaling.
10. (Original) The method in the second node according to claim 6, wherein the first information element is used for indicating a first limit power value, the second information element is used for indicating a second reference power value; a target receiver of the second radio signal includes a transmitter of the second information element, and the target receiver of the second radio signal does not include the second node; a second power value is a transmitting power of the second radio signal, the second power value is related to a smaller value between the second reference power value and the first limit power value.
11. (Currently Amended) A first node for wireless communication, comprising:
	a first receiver, receiving a first information element, the first information element being used for indicating a first reference power value;
	wherein the first receiver receives a second information set, the second information set comprising a plurality of second-type information elements, a second information element is one of the plurality of second-type information elements, the second information element being used for indicating a second limit power value; and
	a first transmitter, transmitting a first radio signal with a first power value;
	wherein a target receiver of the first radio signal includes a transmitter of the first information element, the first power value is related to a first smaller value between the first reference power value and the second limit power value; 
the first power value is a second smaller value between a maximum transmitting power value and a first candidate power value, the first candidate power value is linearly correlated with the first smaller value, with a correlation coefficient being 1; 
the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is specific to the first node, the first nominal reference power value is provided by a radio resource control (RRC) layer signaling while the first UE reference power value is provided by the first information element, the first information element does not comprise the first nominal reference power value; 
the second limit power value includes a second nominal limit power value and a second UE limit power value, the second nominal limit power value is common to [[a]]the plurality of UEs, while the second UE limit power value is specific to the first node, the second information element comprises the second nominal limit power value; a transmitter of any second-type information element of the plurality of second-type information elements in the second information set and a transmitter of the first information element are non-co-located; the first radio signal is transmitted via unicast.
12. (Currently Amended) The first node according to claim 11, comprising:
	a second receiver, receiving a first target radio signal so as to determine a first power compensation; wherein the second receiver receives a second target signal set, the first target radio signal comprises one or more fields of a piece of sidelink control information (SCI); the second target signal set comprising at least one second-type target radio signal, a second target radio signal is one of the at least one second-type target radio signal, any second-type target radio signal of the second target signal set is a reference signal (RS), the second target radio signal being used for determining a second power compensation; a transmitter of the first target radio signal and a transmitter of the first information element are co-located, while a transmitter of the second target radio signal and a transmitter of the second information element are co-located; the first candidate power value is linearly correlated to the first power compensation with the correlation coefficient being 1; the second limit power value is linearly correlated to the second power compensation.
13. (Previously Presented) The first node according to claim 12, wherein the first target radio signal comprises a first pathloss , the first power compensation is equal to a product of the first pathloss and a first coefficient, the first pathloss is a pathloss from the first node to a transmitter of the first target radio signal, the first coefficient is configurable; the second power compensation is a product of a second pathloss and a second coefficient, the second pathloss is a pathloss from the transmitter of the second target radio signal to the first node, the second coefficient is configurable.
14. (Currently Amended) The first node according to claim 11, wherein the second limit power value is related to a second reference power value, the second reference power value includes the second nominal reference power value and the second UE reference power value; the second information element comprises the second nominal reference power value, but does not comprise the second UE reference power value; the second information element comprises a field in an information element (IE) of [[an]] the RRC layer signaling.
15. (Original) The first node according to claim 11, comprising:
	the first transmitter, transmitting a second radio signal with a second power value;
	wherein the first information element is used for indicating a first limit power value, the second information element is used for indicating a second reference power value; a target receiver of the second radio signal includes a transmitter of the second information element, the second power value is related to a smaller value between the second reference power value and the first limit power value.
16. (Currently Amended) A second node for wireless communication, comprising:
	a second transmitter, transmitting a first information element, the first information element being used for indicating a first reference power value; and
	a third receiver, receiving a first radio signal; a first power value is a transmitting power of the first radio signal, the first power value is related to a first smaller value between the first reference power value and a second limit power value, the second limit power value is indicated by a second information element,  comprises a plurality of second-type information elements, the second information element is one of the plurality of second-type information elements, a target receiver of the second information set includes a transmitter of the first radio signa;
the first power value is a second smaller value between a maximum transmitting power value and a first candidate power value, the first candidate power value is linearly correlated with the first smaller value, with a correlation coefficient being 1; 
the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is UE-specific, the first nominal reference power value is provided by a radio resource control (RRC) layer signaling while the first UE reference power value is provided by the first information element, the first information element does not comprise the first nominal reference power value; 
the second limit power value includes a second nominal limit power value and a second UE limit power value, the second nominal limit power value is common to [[a]]the plurality of UEs, while the second UE limit power value is UE-specific, the second information element comprises the second nominal limit power value; 
a transmitter of any second-type information element of the plurality of second-type information elements in the second information set and the second node are non-co-located; and 
the first radio signal is transmitted via unicast.
17. (Currently Amended) The second node according to claim 16, comprising:
	a third transmitter, transmitting a first target radio signal, the first target radio signal being used for determining a first power compensation;
	wherein the first target radio signal comprises one or more fields of a piece of sidelink control information (SCI); 
a second target signal set comprises at least one second-type target radio signal, a second target radio signal is one of  the at least one second-type target radio signal, any second-type target radio signal of the second target signal set is a reference signal (RS); 
the second target radio signal is used for determining a second power compensation, a transmitter of the second target radio signal and a transmitter of the second information element are co-located, a target receiver of the second target signal set includes a target receiver of the first target radio signal; 
the first candidate power value is linearly correlated to the first power compensation with the correlation coefficient being 1; 
the second limit power value is linearly correlated to the second power compensation.
18. (Currently Amended) The second node according to claim 17, wherein 
19. (Currently Amended) The second node according to claim 16, wherein the second limit power value is related to a second reference power value, the second reference power value includes the second nominal reference power value and the second UE reference power value; the second information element comprises the second nominal reference power value, but does not comprise the second UE reference power value; the second information element comprises a field in an information element (IE) of [[an]] the RRC layer signaling.
20. (Original) The second node according to claim 16, wherein the first information element is used for indicating a first limit power value, the second information element is used for indicating a second reference power value; a target receiver of the second radio signal includes a transmitter of the second information element, and the target receiver of the second radio signal does not include the second node; a second power value is a transmitting power of the second radio signal, the second power value is related to a smaller value between the second reference power value and the first limit power value.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is specific to the first node, the first nominal reference power value is provided by an a radio resource control (RRC) layer signaling while the first UE reference power value is provided by the first information element, the first information element does not comprise the first nominal reference power value; the second limit power value includes a second nominal limit power value and a second UE limit power value, the second nominal limit power value is common to the plurality of UEs, while the second UE limit power value is specific to the first node, the second information element comprises the second nominal limit power value” and in combination with other limitations recited in claim 1.
3GPP1 in view of Sun does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations of claim 1.
Further, Zhang et al (US Publication No. 2021/0112503) teaches, the first reference power value includes a first nominal reference power value and a first UE reference power value, the first nominal reference power value is common to a plurality of UEs, while the first UE reference power value is specific to the first node [see, ¶0166, the target power value includes a cell-specific target power value and a terminal specific target value].
However, Zhang nor the cited prior of record, whether taken alone or in combination, does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations of claim 1.
Claims 6, 11 and 16 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2-5, 7-10, 12-15 and 17-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469